Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on November 05, 2021 have been received.
Claims 3-6 are canceled by applicant.
Claims 1-2 and 8-10 are pending in this application, claims 7 and 10 are withdrawn from further consideration, and claims 1-2, 8 and 9 were examined on the merits.

Answer to Arguments:
Withdrawn Rejections:
The previous rejection of claims 6, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to the claims filed on 11/05/2021.
Claim 6 is canceled by applicant on 11/05/2021 therefore the rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is not reinstated.
The rejection of claims 1-4, 6 and 7 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., a natural phenomenon, is withdrawn due to the amendments to the claims filed on 11/05/2021.
The rejection of claims 1, 2 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Sawa et al. as evidence by Nevo et al. and by KEGG (enzyme: 6.3.2.2.) and by KEGG (enzyme: 6.3.2.3.), is withdrawn due to the amendments to the claims filed on 11/05/2021.




With respect to the Hara et al. and Sener et al. which was cited in IDS filed on 07/17/2019, applicant arguments that:
“In the Information Disclosure Statement (IDS) filed by the applicant on June 17, 2019, the applicant disclosed Hara et al., ATP Photosynthetic vesicles for light-driven Bioprocesses, Biotechnol Letter, February 2, 2011, Vol. 33, Pages 1133-1138 ("Hara") and Sener et al., Photosynthetic Vesicle Architecture and Constraints on Efficient Energy Harvesting, Biophysical Journal, Vol. 99, July 2010, pages 67-75 ("Sener") (as Non-Patent Literature Documents 11 and 12, respectively), and submitted copies of Hara and Sener therewith. In the copy of the IDS signed by the examiner on 08/02/2021 in which the examiner confirmed review of the references disclosed therein, pages 1133-1138 of Hara were crossed out and replaced with "page 1133 ONLY," and pages 67-76 of Sener were crossed out and replaced with "page 67 ONLY." Hara and Sener were both listed, including all of their pages, on the Notice of References Cited mailed with the Office Action. The applicant respectfully requests the examiner to acknowledge that all pages of Hara and Sener, as properly disclosed in accordance with the duty of candor according to 37 C.F.R. §§ 1.56, 1.97, and 1.98, were considered by the examiner, as required.”.


These arguments are not persuasive because as indicated in the IDS attached to the previous Office action mailed on 08/06/2019, only front pages of Hara et al. (2011) and Sener et al. (2010) were received, and Examiner had to search to find the entire pages of the references were cited on the form of “Notice of References Cited” by the Examiner, as acknowledged by applicant, and attached to said Office action.

In response to applicant's arguments against the references individually with respect to the rejection of claims (previously 1-6, 8 and 9) under 35 U.S.C. 103 as being unpatentable over Sawa et al. as evidence by Nevo et al., by KEGG and KEGG, and further in view of Sener et al. and Hara et al. (page 5-7 of Remarks filed on 11/05/2021), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
In this case, a person of ordinary skill in the art before the effective filing date of the invention knowing that isolated photosynthetic membrane vesicles from purple non-sulfur bacteria and ATPase can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and enzymatic conversion of a substrate to a product by said enzyme (as taught by Hara et al.) and further knowing that photosynthetic/chromatophore membrane vesicles isolated from purple non-sulfur bacteria 

	Applicant further argues (page 6 2nd – 4th  paragraphs of Remarks filed on 11/05/2021) that; 
“By using isolated photosynthetic membrane vesicles for generating energy for continuous enzymatic production of glutathione as disclosed herein, no additional input is required other than initial adenosine diphosphate, initial inorganic phosphate, glutamate, cysteine, and glycine. This is contrary to the reaction mixture disclosed in Sawa, which comprises ATP as well as boric acid and serine that are required for inhibiting the cellular glutathione catabolizing enzyme y- glutamyltranspeptidase (cf. page 1361, right-hand column, mid of full paragraph; and page 1362, caption of Fig. 2).  

Starting from the teaching of Sawa, which is specifically directed at the use of living cells for producing glutathione, the person skilled in the art would have had no incentive or motivation to use isolated photosynthetic membrane vesicles in combination with glutathione synthesizing enzymes according to the present invention. Contrary, Sawa even teaches away from the subject- matter recited in claim 1 as amended herein. Sawa clearly suggests the production of glutathione by "photofermentation" using living cells such as Phormidium cells (cf. page 1362, end of the left-hand column) and their use for constructing a bioreactor for glutathione production (cf. page 1362, right-hand column, first sentence). “

These arguments are considered but are not persuasive because before the effective filing date of the invention previously cited Hara et al. teach problems with using cells for ATP-regeneration including requirement for costly ATP and inhibition of production by byproducts, and further teach isolation/purification of ATP photosynthetic vesicle is simpler and has the potential to be applied as an ATP generator for various ATP-hydrolyzing bioprocesses (see for example, p. 1133 right-hand column “Introduction”, and p. 1137 left-hand column last paragraph – continued on right-hand column 1st – 2nd paragraphs). Hara et al. further teach the reaction conditions for ATP synthetic vesicles require optimization (see p. 1138 left-hand column 1st paragraph). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to use isolated photosynthetic vesicles in place of intact cells in the method taught by Sawa et al. based on the teachings of Hara et al. and the reaction conditions would have been optimizable. 

	Applicant further argues (page 6 5th paragraph of Remarks filed on 11/05/2021) that;
“Moreover, a skilled person would have had no reasonable expectation of success at achieving the clamed subject matter on the basis of Sawa in view of Nevo. Nevo discloses the architecture of thylakoid membrane in cyanobacteria. Thus, Nevo discloses vehicles fused to a thylakoid membrane, but does not disclose separating of the vehicle from the thylakoid membrane and using it for the production of glutathione since Nevo is related to the role of perforation in the thylakoid membrane of cyanobacteria.” 



Applicant arguments and request for rejoinder (page 4 2nd paragraph of Remarks filed on 11/05/2021) of the withdrawn-currently amended claims 7 and 10 are considered, however rejoinder will be considered when claims deemed allowable.

Applicant's amendments to claim 1 necessitated the new ground(s) of rejection presented in this Office action (see below 112 rejection).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In amended claim 1, last line, the recitation “and further comprises adding glycine, or both” is indefinite because it is not clear what applicant is trying to encompass by this recitation. In this case, the claimed method step recites no other alternative.
Suggestion: for example, amend claim 1, last line, to either add a second substrate, or delete “or both”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Sawa et al. as evidence by Nevo et al. and by KEGG and KEGG, and further in view of Sener et al. (Biophysical Journal, 2010, Vol. 99, No. 1, p. 67–75), and Hara et al. (Biotechnol Lett, 2011, Vol. 33, p. 1133-1138).
Regarding claim 1, Sawa et al. teach a method of producing glutathione, comprising: a) a step of generating adenosine triphosphate (ATP) from adenosine diphosphate (ADP) and an inorganic phosphate by irradiating living cyanobacteria’ photosynthetic membrane vesicles with light; b) a step of synthesizing gamma-glutamylcysteine from glutamate by gamma-glutamylcysteine synthetase (GSH-I) (elected species) (see for example, p. and Figure 1 and its descriptions) while converting ATP generated in step (a) into adenosine diphosphate and an inorganic phosphate, c) a step of synthesizing glutathione from the synthesized gamma-glutamylcysteine and glycine by glutathione synthetase while converting adenosine triphosphate generated in step a) into adenosine diphosphate and an inorganic phosphate (Glutathione is synthesized via ATP-requiring reactions catalyzed by y-glutamylcysteine synthetase or GSH-I and P. lapideum, the glutathione is produced by the action of gamma-glutamylcysteine synthase or GSHI and GSHII, in which L-glutamic acid, L-cysteine and glycine are utilized with the concomitant conversion of ATP into ADP using light energy) (see for example, p 1361 left-hand column both paragraphs, right-hand column 2nd paragraph, and Fig. 1 and its descriptions). Sawa et al. also teach further adding one or more of glutamate, cysteine and glycine (as substrates) for producing glutathione (Na-glutamate, cysteine and glycine to reaction mixture) (see for example, p. 1361 right-hand column 2nd paragraph, and Figure 1 and its description).
It should be noted that according to Neva et al. the [cyanobacterial] photosynthetic membrane taught by Sawa et al. are photosynthetic membrane vesicles (cyanobacteria have flattened vesicles known as thylakoids, i.e., photosynthetic membrane vesicles) (see for example, “Introduction” p. 1467 right-hand column 1st paragraph). In addition, according to KEGG (enzyme: 6.3.2.3.) glutathione synthetase taught by Sawa et al. catalyzes the production of glutathione, ADP and phosphate from substrates ATP, gamma-glutamyl-cysteine and glycine (see reaction, substrate and products of glutathione synthetase in KEGG enzyme: 6.3.2.3.).
Regarding claim 2, Sawa et al. teach reusing ADP and an inorganic phosphate formed to generate ATP in photosynthetic membrane vesicles (ATP regeneration from ADP via photophosphorylation) (see for example, p. 1361 left-hand column last paragraph and Figure 1 and its descriptions).

Sawa et al. do not teach isolated photosynthetic membrane vesicles from purple non-sulfur bacteria (elected species) (amended claim 1), a relative activity ratio of gamma-glutamylcysteine synthetase to glutathione synthetase is 4:1 to 20:1 (claim 8), and a relative activity ratio of the photosynthetic membrane vesicles to gamma-glutamylcysteine synthetase to glutathione synthetase is 1:12:1 to 50:12:1 (claim 9).
Rhodobacter sphaeroides, the chromatophore vesicles comprising light-harvesting bc1  complex and ATP synthase to synthesis ATP) (see p. 68 left-hand column 4th-5th paragraphs, p. 72 Figure 3(a) and its descriptions, and p. 72 right-hand column “Conclusions”, and p. 67 left-hand column “Introduction”).
Further motivation to use isolated photosynthetic membrane vesicles is in Hara et al. who teach isolated photosynthetic membrane vesicles from purple non-sulfur bacteria and ATPase (ATP photosynthetic vesicles membrane vesicles expressing delta-rhodopsin/dR and ATP synthase) can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and enzymatic conversion of a substrate to a product by said enzyme  (see for example, p. 1134 left-hand column 2nd and 3rd paragraphs, Figure 1 and its descriptions, and p. 1137 left-hand column last paragraph-continued on right-hand column). Hara et al. teach problems with using cells for ATP-regeneration including requirement for costly ATP and inhibition of production by byproducts, and further teach isolation/purification of ATP photosynthetic vesicle is simpler (see for example, p. 1133 right-hand column “Introduction”, and p. 1137 left-hand column last paragraph – continued on right-hand column 1st – 2nd paragraphs).
Regarding the limitations of claim 8, a relative activity ratio of gamma-glutamylcysteine synthetase to glutathione synthetase is 4:1 to 20:1 (claim 8), and the limitations claim 9, a relative activity ratio of the photosynthetic membrane vesicles to gamma-glutamylcysteine synthetase to glutathione synthetase is 1:12:1 to 50:12:1 (claim 9). Hara et al. further teach 20 mg vesicles and 32 units/ml of enzyme (reaction mixture contained 20 mg vesicles /ml … and addition of 32 U hexokinase/ml) (see p. 1135 left-hand column 2nd paragraph). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that isolated photosynthetic membrane vesicles from purple non-sulfur bacteria and ATPase can be coupled with ATP-regenerating ability of enzymes in various ATP hydrolyzing bioprocesses and 
In addition, the amounts and relative activity ratio of the gamma-glutamylcysteine synthetase to glutathione synthetase in the method taught by prior art would have been optimized by a person of ordinary skill in the art by routine optimization, because Hara et al. teach 20 mg vesicles and 32 units/ml of enzyme (Also see MPEP 2144.05 II.).
Conclusion(s): 
No claim(s) is allowed at this time. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KADE ARIANI/Primary Examiner, Art Unit 1651